Title: From George Washington to Anthony Wayne, 22 November 1780
From: Washington, George
To: Wayne, Anthony


                        

                            
                            Dear Sir
                            Head Quarters 22d Novemr 1780
                        
                        The appointment to which you interest yourself in behalf of Mr Watkin’s does not lay ultimately with me, but
                            as it is more than probable that Congress will consult me before they nominate a successor to Mr Erskine, I think it but a
                            peice of candor to declare that I shall think myself obliged in justice to Mr De Witt, who has been long and constantly in
                            the office & of whose abilities I have heard Mr Irskine speak in very high terms—to recommend him to the vacancy
                            occasioned by Mr Erskines death. I have been unreserved upon the occasion, because it would not be treating a Gentleman of
                            Mr Watkins’s character with propriety, to amuse him with false expectations. I am Dear Sir very sincerely yours.

                    